Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on March 15, 2021 (the “Response”), the Applicant amends claims 1-6 and 8-20 and adds claim 21 and 22. Claims 1-22 are pending, of which claims 1, 10 and 16 are independent.
Response to Arguments
Regarding claims 1-22, the amendments to independent claims 1, 10 and 16 and its subsequent inheritance by dependent claims 2-22 changes the scope of the claims. 
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are moot. Further, the amendments to claims 1-6 and 8-20 changes the scope of the claims and necessitates new grounds for rejection. Upon further consideration, a new ground(s) of rejection is made wherein claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Bongiorno et al (US Patent Publication No. 2011/0301835 A1; hereinafter Bongiorno).
The Applicant argues, that “The framework … Each rejection is respectfully traversed. unpatentable over Van Moltke et al. in view of Baird in view of Maruyama (US Patent Publication 20040024525; hereinafter Maruyama). Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. in view of Baird in view of Masayasu et al (European Patent Publication No. EP2853467A1; hereinafter Masayasu) … No combination of the references describes or suggests the recitations of claim 1. In particular, the lead reference, Moltke (US20130117057) is an especially irrelevant reference for use in a § 103 rejection of the pending claims. … Moltke fails to describe or suggest presenting a map presentation that includes selectable graphical elements that correspond to transit stops of a transit system as recited in claim 1. …  Accordingly, Moltke fails to describe or suggest presenting a second presentation that displays a first sequence of stops corresponding to the first route associated with the first trip and first timing information associated with the first sequence of stops corresponding to the first trip,  … Generally, the Moltke system's motivation, implementation, and results are entirely different to those of the claimed process. Particularly, there is no description of any figures that may be relevant, there is no description of user input on the interfaces shown in the figures, and no description of any interaction between the various user interfaces. 
In response, the Examiner highlights that Moltke does teach a presenting a map presentation with selectable graphical elements (Moltke:  Figures 6 and 9). However, it is explicitly taught in the Bongiorno reference (Bongiorno: Figures 45 (entire figure), 71 (entire figure)  along with paragraphs 0107, 0109, 0168, 0185 and 0188 provides for a PDA or any mobile computing device (iphone, ipad etc.); Figures 4A and 7 (entire figures) and paragraph 0136 provides for a selectable map presentation with selectable graphical elements; Figures 4A, 4B, 28, 34 and 35 (a presentation display) along with paragraphs 0037, 0156 and 0160 provides for a display upon selection of elements in figure 4A and figure 28 and figure 34-35 provides for flight selection or train (bus, taxi, rental car) selection with sequence of trips; Paragraphs 0009-0012 provides for solving a problem of planning trips using a digital map).
Further, Moltke teaches a second presentation that displays a first sequence of stops corresponding to the first route associated with the first trip and first timing information associated with the first sequence of stops corresponding to the first trip (Moltke: Figure 15 (entire figure) provides for a second presentation with timing information) and the Applicant’s arguments are not persuasive. The Examiner finds that one of ordinary skill in the art would find that a timetable to display a plurality of sequence of stops for different routes and different trips has been existing in the publicly available domain for bus, train, taxi, rental car, rideshare and airline (Moltke: Paragraph 0013) and they are not any kind of random or incongruent display of pictures and screenshots as suggested by the Applicant. Further, the highlighted portions in Figures 15 and 16 indicates a user selection that displays the choices on the screen.
Further, Baird is utilized to teach screen transitioning techniques and Bongiorno is utilized to teach map display with selectable map elements. Hence, the Examiner finds that a person of ordinary skill in the art would find it obvious that Moltke, Baird and Bongiorno teach all the limitations of claims 1-7, 10-15 and 16-20 and further may even create multiple variations of them in presenting a user interface or report with the ability to customize elements for being positioned differently on the screen by the user. Hence, the Applicant’s arguments are not persuasive.
The Office Action fails to provide any "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" … Accordingly, it appears that the Office is reading subject matter into Moltke that does not exist in Moltke. The MPEP makes clear that any "judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning" … Here, the Office's conclusion of obviousness is based on impermissible hindsight reasoning at best. These elements clearly indicate an interaction between different graphical elements or user interfaces. Moltke fails to describe any interaction between its illustrated user interfaces. … The Office's form of hindsight reasoning, "using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result often the very definition of invention." Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1275 (Fed. Cir. 2004) (emphasis added) … Accordingly, Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejection.“ 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Figure 25 of the instant application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that Moltke is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Moltke teaches a Graphical User Interface (GUI) (Moltke: Figure 2 and paragraph 2). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Although, the applicant argues that Moltke shows only screenshots, the Examiner finds that one of ordinary skill in the art would have utilized the itinerary/trip planning techniques and the timetable display for use in a smartphone or any mobile device equipment and combined it with the screen/GUI transitioning techniques of Baird with the map-based graphical element selection of Bongiorno to plan trips in order to improve user experience with the selection of public-transportation system. Further, the Examiner finds that one of ordinary skill in the art would determine that the independent claims 1, 10 and 15 as drafted and presented for examination are obvious over Moltke, Baird and Bongiorno and the detailed response is provided under the 35 U.S.C 103 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting over claim 1 and 11-12 of U.S. Patent No. 10215586 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

This Application 16/228,212
Related Patent 10215586
1. A non-transitory machine-readable medium storing a commute application which when executed by at least one processing unit of a device provides routes and schedules for routes in a transit system, the commute application comprising sets of instructions for: 
presenting a map presentation that includes a plurality of selectable graphical elements corresponding to a plurality of transit stops of the transit system; providing a first presentation displaying a sequence of trips corresponding to a plurality of transit routes that traverse through the particular transit stop;
1. A non-transitory machine-readable medium storing a commute application which when executed by at least one processing unit of a device provides routes and schedules for routes in a transit system, the commute application comprising sets of instructions for:
providing a first presentation of a plurality of stops along a route navigated by a transit vehicle of the transit system, at least one of the plurality of stops being a location at which the transit vehicle is scheduled to stop while navigating the route to enable transit vehicle
embarking and disembarking and based on the publicly available schedule;
receiving, by the map presentation, a selection of a particular graphical element of the plurality of selectable graphical elements corresponding to a particular transit stop of the transit system in response to the receiving a selection of a first trip of the sequence of trips, associated with the particular stop and corresponding to a first route;
receiving an input associated with a stop from the plurality of stops along the navigated route through a user interface (UI) item of the device;

and claim 6:
6. The non-transitory machine-readable medium of claim 1, wherein the second presentation comprises a map for second affordance for specifying a set of routes in the displaying the plurality of different routes.

presenting a second presentation that displays a first sequence of stops corresponding to the first route associated with the first trip and first timing information associated with the first sequence of stops corresponding to the first trip, the first sequence of stops including a beginning stop, an ending stop, and a plurality of intermediate stops corresponding to the first route;
providing a second presentation for displaying a plurality of different routes traversed by different transit vehicles of the transit system that traverse through the selected stop and for displaying a plurality of trips associated with the plurality of different routes, wherein each route of the plurality of different routes comprises a different plurality of stops, and wherein each trip of the plurality
of trips comprises a different set of scheduled arrival times at which the different transit vehicles are scheduled to stop at the stop;
receiving an input on the second presentation; and
receiving a second input selecting a first trip of the plurality of trips; and
a third presentation that displays second timing information corresponding to a second trip, the third presentation including a second sequence of stops corresponding to a second route associated with the second trip and second timing information associated with the second sequence of stops corresponding to the second trip.
and claim 4:

providing a third presentation for displaying the different set of scheduled arrival times associated with the first trip, wherein the third presentation is further for displaying a slider control for presenting a second different set of scheduled arrival times for a second trip of the plurality of trips.


10. A method for providing a graphical user interface (GUI) of a commute application, the method comprising: 
presenting a map presentation that includes a plurality of selectable graphical elements corresponding to a plurality of transit stops of the transit system; 







in response to the selection of the particular graphical element, providing a first presentation displaying a sequence of trips corresponding to a plurality of transit routes that traverse through the particular transit stop; 






receiving a selection of a first trip of the sequence of trips, associated with the particular stop and corresponding to a first route; 

in response to the selection of the first trip, presenting a second presentation that 

in response to the input, replacing the second presentation with a third presentation that displays second timing information corresponding to a second trip, the third presentation including a second sequence of stops corresponding to a second route associated with the second trip and second timing information associated with the second sequence of stops corresponding to the second trip.

displaying a user interface (UI) layout for presenting a plurality of stops of a particular trip along a particular route, each of the plurality of stops being a location at which the transit vehicle is scheduled to stop while navigating the route to enable transit vehicle embarking and disembarking and based on the publicly available schedule; 






displaying an affordance for presenting a plurality of different trips along each of a plurality of routes that traverse through a particular stop of the particular trip along the particular route, wherein each route comprises a different plurality of stops and each trip comprises a different set of scheduled arrival times as specified by a transit operator for at least one transit vehicle at the plurality of stops of a corresponding route; 

receiving a second input selecting a first trip of the plurality of trips; and 



displaying the different set of scheduled arrival times associated with the first trip, 


.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Bongiorno et al (US Patent Publication No. 2011/0301835 A1; hereinafter Bongiorno). 
Regarding claim 16, Moltke teaches: 
An electronic device comprising a non-transitory medium for storing a storing a commute application which, when executed by at least one processing unit of the device, provides routes and schedules for routes in a transit system, the commute application comprising sets of instructions for: presenting a map presentation that includes a plurality of selectable graphical elements corresponding to a plurality of transit stops of the transit system; receiving a selection of a stop of the transit system (Moltke: Paragraph 0013 provides for “a system wherein a user can communicate with the data storage component via a computing device such as an end-user computer or a handheld device, which, in some embodiments, may use an executable or application thereon or a web browser or similar, to communicate via a communication medium, such as the internet, by sending a predetermined itinerary comprising of one or more segments, … and receiving from the data storage component an alternate itinerary comprising of one or more segments … one or more predetermined itineraries are stored on the data storage component and corresponding alternate itineraries are generated and communicated to the data access component upon disruption of any one or more segments in the predetermined itinerary”—wherein, a handheld device or an end-user computing device is equivalent to an electronic device that executes the application; Paragraph 0062 provides for any personal communication device (smartphone); Figure 9 (entire figure) provides for a map with a plurality of graphical elements corresponding to a plurality of transit stops of the transit system); 
providing a first presentation displaying a sequence of trips corresponding to a plurality of transit routes that traverse through the particular stop (Moltke: Figure 10 (entire figure) and figure 14 (entire figure) provides for a first presentation that traverse through London (LHR));
(Moltke: Paragraph 0084 “The passenger enters his planned routing. The tool displays a range of alternative routings from airports which are still operating. The alternatives may include driving directions/public transport options to get to another airport. Live Flight status information is used to highlight which of the alternative routings are viable options (e.g. Red, Amber, Green). The passenger has the option to filter the alternate options by airline/alliance/airport, by arrival time/journey time, or by other predetermined accommodation requirement (e.g. fare rules, service class, plane type, direct/indirect, etc.)”—wherein the selection of the itinerary is equivalent to receiving a selection of a particular itinerary and the first trip corresponds to London to Johannesburg; Figure 10 (entire figure) and figure 14 (entire figure) provides for a first presentation that traverse through London (LHR)—and a first route is from London to Johannesburg); and 
in response to the selection of the first trip, presenting a second presentation that displays a first sequence of stops corresponding to the first route associated with the first trip and first timing information associated with the first sequence of stops corresponding to the first trip, the first sequence of stops including a beginning stop, an ending stop, and a plurality of intermediate stops corresponding to the first route (Moltke: Figure 15 (entire figure) provides for a second presentation with timing information); 
receiving an input on the second presentation (Moltke: Figure 15 (entire figure and highlighted (circled) elements) provides for receiving an input on the commute application display); and 
in response to the input, replacing the second presentation with a third presentation that displays second timing information corresponding to a second trip, the third presentation including a second sequence of stops corresponding to a second route associated with the second trip and second timing information associated with the second sequence of stops corresponding to the (Moltke: Figures 16 (entire figure) provides for a third presentation with timing information).
Since Moltke does not explicitly teach ‘transitioning’ [from the first presentation to a second presentation or the from second presentation to the third presentation], Baird in a similar field of endeavor (Interactive Trip Planning) teaches ‘transitioning’ [from the first presentation to a second presentation] (Baird: Figures 4(a)-4(d) (entire figures) provide for transitioning from first presentation to a second presentation—i.e. from figure 4(a) to figure 4(d)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Trip & Itinerary Planning System & Method of Moltke with the Graphical Interface Transitioning System & Method of Baird such that, the modified system & method of Moltke and Baird teaches ‘transitioning’ [from the first presentation to a second presentation]. One would have been motivated to make such a combination in order to enhance the input system and interaction with the trip planning application and expand its capabilities and coverage to improve user experience, user interaction and reduce planning time by providing near real-time information—as well as maintain compliance with current trends and industrial practice (Baird: Column 1, lines 25-41 and column 2, lines 5-36 provide for improving user experience).
Since Moltke in view of Baird does not explicitly teach [receiving], by the map presentation, [a selection of] a particular graphical element of the plurality of selectable graphical elements corresponding to a particular transit stop of the transit system; and in response to the selection of the particular graphical element providing [any presentation displaying a sequence of trips], Bongiorno in a similar field of endeavor (Interactive Trip Planning) teaches [receiving], by the map presentation, [a selection of] a particular graphical element of the plurality of selectable graphical elements corresponding to a particular transit stop of the transit system; and in response to the selection of the particular graphical element providing [any presentation displaying a sequence of trips] (Bongiorno: Figures 45 (entire figure), 71 (entire figure)  along with paragraphs 0107, 0109, 0168, 0185 and 0188 provides for a PDA or any mobile computing device (iphone, ipad etc.); Figures 4A and 7 (entire figures) and paragraph 0136 provides for a selectable map presentation with selectable graphical elements; Figures 4A, 4B, 28, 34 and 35 (a presentation display) along with paragraphs 0037, 0156 and 0160 provides for a display upon selection of elements in figure 4A and figure 28 and figure 34-35 provides for flight selection or train (bus, taxi, rental car) selection with sequence of trips). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Graphical Interface Transitioning System & Method of Baird with the Map-based trip planning system and method of Bongiorno such that, the modified system & method of Moltke, Baird and Bongiorno teaches [receiving], by the map presentation, [a selection of] a particular graphical element of the plurality of selectable graphical elements corresponding to a particular transit stop of the transit system; and in response to the selection of the particular graphical element providing [any presentation displaying a sequence of trips]. One would have been motivated to make such a combination in order to enhance the input system and interaction with the trip planning application and expand its capabilities and coverage to improve user experience, user interaction and reduce planning time by providing near real-time information—as well as maintain compliance with current industrial trends and industrial practice (Bongiorno: Paragraphs 0009-0012 provides for solving a problem of planning trips using a digital map).
Regarding claim 17, the rejection of claim 16 is incorporate. Moltke teaches:
The device of claim 16, wherein the commute application further comprises sets of instructions for: identifying one or more routes that include the particular stop; and identifying one or more of the plurality of trips that traverse the one or more routes that include the particular stop (Moltke: Figures 7 and 8 (entire figure) provides for one or more routes that include the selected stop—wherein the particular stop is LHR and the travel routes include the selected stop and traverses the selected stop).
Regarding claim 18, the rejection of claim 16 is incorporate. Moltke teaches:
The device of claim 16, wherein the second presentation represents a dynamic focus table, wherein the commute application further comprises sets of instructions for: in response to receiving the selection of the particular stop, providing the dynamic focus table comprising a first portion for displaying the first sequence of stops along the first route traversing the particular stop and a second portion for displaying metadata regarding the first route, wherein the metadata presented in the second portion is automatically updated whenever a different sequence of stops is displayed in the first portion of the dynamic focus table (Moltke: Figures 7-16 (entire figure) provides for dynamic focus table (timetable with metadata) with a first portion displaying a schedule of stops along the route and corresponding metadata in the second portion).
Regarding claim 19, the rejection of claims 16 and 17 are incorporate. Moltke teaches:
The device of claim 18, wherein the device displays the second presentation on a touch- sensitive display of the device, and wherein the commute application further comprises sets of instructions for: receiving a scroll input on the second portion of the dynamic focus table; and automatically modifying, in the first portion, the metadata for the first route in response to the scroll input (Moltke: Paragraph 0062 provides for “PDA or other hand-held device, executable program running on a computer or server, or direct server-to-server access (e.g. XML segment).”—where the handheld device/PDA corresponds to the device; Figures 13-14 (entire figure) provide for scroll input along the second portion displaying metadata and the metadata is updated automatically based on input; Baird: Figures 4(a)-4(d) provide for scroll input and automatic update of metadata).
Regarding claim 20, the rejection of claims 16 and 17 are incorporate. Moltke teaches:
The device of claim 18, wherein the scroll input in the second portion is one of a leftward input and a rightward input, and wherein the commute application further comprises sets of (Moltke: Figure 15 (entire figure) provides for leftward and rightward input and corresponding scheduled arrival times for the said inputs; Baird: Figures 4(a)-4(d) provides for leftward and rightward input and displays corresponding to scheduled arrival times).
Regarding claim 1, the following applies: Claim 1 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 16. Hence, the same rationale for the rejection of claim 16 applies to claim 1.
Regarding claim 2, the following applies: Claim 2 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 17. Hence, the same rationale for the rejection of claim 17 applies to claim 2.
Regarding claim 3, the following applies: Claim 3 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 18. Hence, the same rationale for the rejection of claim 18 applies to claim 3.
Regarding claim 4, the following applies: Claim 4 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 19. Hence, the same rationale for the rejection of claim 19 applies to claim 4.
Regarding claim 5, the following applies: Claim 5 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 20. Hence, the same rationale for the rejection of claim 20 applies to claim 5.
Regarding claim 6, the following applies: Claim 6 describes a non-transitory machine-readable medium containing instructions which when executed by a processor describes the system of claim 20. Hence, the same rationale for the rejection of claim 20 applies to claim 6.
Regarding claim 7, the rejection of claim 1 is incorporate. Moltke teaches:
(Moltke: Figure 15 (entire figure) and figure 14 (entire figure) provides for displaying a graphical object and provides for returning to the first presentation); 
receiving a selection of the graphical object; and transitioning from the second presentation back to the first presentation (Moltke: Figure 15 (entire figure) provides for receiving a selection of the graphical object).
Regarding claim 10, the following applies: Claim 10 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 1. Hence, the same rationale for the rejection of claim 1 applies to claim 10.
Regarding claim 11, the following applies: Claim 11 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 2. Hence, the same rationale for the rejection of claim 2 applies to claim 11.
Regarding claim 12, the following applies: Claim 12 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 3. Hence, the same rationale for the rejection of claim 3 applies to claim 12.
Regarding claim 13, the following applies: Claim 13 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 4. Hence, the same rationale for the rejection of claim 4 applies to claim 13.
Regarding claim 14, the following applies: Claim 14 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 5. Hence, the same rationale for the rejection of claim 5 applies to claim 14.
Regarding claim 15, the following applies: Claim 15 describes a method which when executed by at least one processing unit of a device or a processor performs the instructions of claim 6. Hence, the same rationale for the rejection of claim 6 applies to claim 15.
Regarding claim 21, the rejection of claim 1 is incorporate. Moltke teaches
The method of claim 1, wherein the second route is the same route as the first route (Moltke: Figure 10 (entire figure) and figure 14 (entire figure) provides for a first presentation that traverse through London (LHR)—and a first route is from London to Johannesburg (LHR to CDG to JNB).
Regarding claim 22, the rejection of claim 1 is incorporate. Bongiorno teaches
The method of claim 1, wherein the particular graphical element includes a departure time for a next trip for a transit vehicle of a route that traverses through the particular stop (Bongiorno: Figure 4A provides for a departure time).
Regarding claim 22, the rejection of claim 1 is incorporate. Moltke teaches
The method of claim 1, wherein the second route is a different route to the first route (Moltke: Figure 10 (entire figure) and figure 14 (entire figure) provides for a first presentation that traverse through London (LHR)—and a first route from London to Johannesburg LHR to CDG to JNB and second route LHR to ZRH to JNB). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Bongiorno et al (US Patent Publication No. 2011/0301835 A1; hereinafter Bongiorno) in view of Maruyama (US Patent Publication 20040024525; hereinafter Maruyama). 
Regarding claim 8, the rejection of claim 1 is incorporate. Moltke teaches:
display in a deemphasized manner (Moltke: Figure 11 (footnote in the figure) is displaying information in a deemphasized manner; Figure 13 (entire figure) provides for information outside the highlighted area as being presented in a deemphasized manner).
Since Moltke, Baird and Bongiorno does not explicitly teach the non-transitory machine-readable medium of claim 1, wherein the commute application further comprises sets of instructions for: determining that one or more trips in the sequence of trips displayed in the first (Maruyama: Figures 4A-4B (entire figure), figures 5A-5F (entire figure) and figures 6A-6B provide for display of past travel history).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Graphical User Interface Transitioning System & Method of Baird with the Map-Based Trip Selection of Bongiorno with the Data Recording System & Method of Maruyama such that, the modified system & method of Moltke, Baird, Bongiorno and Maruyama teaches determining that one or more trips in the sequence of trips displayed in the first presentation occurred in the past; and displaying the one or more determined trips in a manner. One would have been motivated to make such a combination in order to enhance the usefulness of the system and improve interaction with the trip planning application as well as expand its capabilities and coverage in order to improve overall user experience, user interaction and reduce planning time by providing near real-time information—as well as maintain compliance with current trends and industrial practice (Maruyama: Paragraph 0008 provide for managing travel history according to objectives of the travel).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Moltke et al. (US Patent Publication 20130117057; hereinafter Moltke) in view of Baird (US Patent 9140570 B1; hereinafter Baird) in view of Bongiorno et al (US Patent Publication No. 2011/0301835 A1; hereinafter Bongiorno) in view of Masayasu et al (European Patent Publication No. EP2853467A1; hereinafter Masayasu).
Regarding claim 9, the rejection of claim 1 is incorporate. Since Moltke does not explicitly teach the non-transitory machine-readable medium of claim 1, wherein the commute application  (Masayasu: Figure 8 (entire figure) and elements 319 provide for determining that a transit vehicle does not stop at one or more stops and displaying the stops without scheduled arrival times). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Itinerary Planning System & Method of Moltke with the Graphical User Interface Transitioning System & Method of Baird with the System & Method of Display of Transit Vehicle Operation of Masayasu such that, the modified system & method of Moltke, Baird, Bongiorno and Masayasu teaches determining that a transit vehicle does not stop at one more stops in the first sequence of stops displayed in the second presentation; and displaying the one or more determined stops without any scheduled arrival times. One would have been motivated to make such a combination in order to enhance the usefulness of the system and improve interaction with the trip planning application as well as expand its capabilities and coverage in order to improve overall user experience, user interaction and reduce planning time by providing near real-time information—as well as maintain compliance with current trends and industrial practice (Masayasu: Paragraph 0011 provides for displaying transit system (train) stops to ascertain the running state of the train for awareness).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/Tischi Balachandra/Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662